Exhibit 10.2

PINNACLE ENTERTAINMENT, INC.

DIRECTOR STOCK OPTION GRANT NOTICE AND OPTION AGREEMENT

(2015 Equity and Performance Incentive Plan)

As a member of the Board of Directors of Pinnacle Entertainment, Inc., you have
been granted an option to purchase shares of the Company’s common stock. This
award is subject to the terms and conditions of the Pinnacle Entertainment, Inc.
2015 Equity and Performance Incentive Plan, this Grant Notice, and the following
Stock Option Agreement. The details of this award are indicated below.

 

Optionee:   

 

   Date of Grant:   

 

   Number of Shares subject to the Option:   

 

   Exercise Price Per Share:   

 

   Term of Option:   

 

   Vesting Date:   

 

   Type of Option:   

Nonqualified Stock Option

  



--------------------------------------------------------------------------------

DIRECTOR STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (together with the above grant notice (the “Grant
Notice”), the “Agreement”) is made and entered into as of the date set forth on
the Grant Notice by and between Pinnacle Entertainment, Inc., a Delaware
corporation (the “Company”), and the individual (the “Optionee”) set forth on
the Grant Notice.

A. Pursuant to the Pinnacle Entertainment, Inc. 2015 Equity and Performance
Incentive Plan (the “Plan”), the Compensation Committee (the “Committee”) has
determined that it is to the advantage and best interest of the Company to grant
to the Optionee an option to purchase the number of shares of the Common Stock
of the Company (the “Shares” or the “Option Shares”) set forth on the Grant
Notice, at the exercise price per Share set forth on the Grant Notice, and in
all respects subject to the terms, definitions and provisions of the Plan, which
is incorporated herein by reference, and this Agreement (the “Option”).

B. Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings set forth in the Plan. For purposes of this Agreement,
“Termination Date” shall mean the date on which the Optionee’s Continuous Status
as an Employee, Director or Consultant terminates.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Optionee and the Company hereby agree as follows:

1. Acceptance of Agreement. Optionee has reviewed all of the provisions of the
Plan, the Grant Notice and this Stock Option Agreement. By electronically
accepting this Option according to the instructions provided by the Company’s
designated broker, Optionee agrees that this electronic contract contains
Optionee’s electronic signature, which Optionee has executed with the intent to
sign this Agreement, and that this Option is granted under the Plan and governed
by the terms and conditions of the Plan, the Grant Notice, and this Stock Option
Agreement. Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee on questions relating to the Plan,
the Grant Notice, and this Stock Option Agreement.

2. Grant and Terms of Stock Option.

2.1 Grant of Option. Pursuant to the Grant Notice and this Agreement, the
Company has granted to the Optionee the right and option to purchase, subject to
the terms and conditions set forth in the Plan and this Agreement, all or any
part of the number of Shares set forth on the Grant Notice at a purchase price
per Share equal to the exercise price per Share set forth on the Grant Notice.
An Option granted pursuant to the Grant Notice and this Agreement shall be a
Nonqualified Stock Option.

2.2 Vesting and Term of Option.

2.2.1 Subject to the provisions of the Plan and the other provisions of this
Agreement, this Option shall vest and become exercisable on the first
anniversary of the Date of Grant (the “Vesting Date”) subject to the Grantee’s
Continuous Status as an Employee, Director or Consultant through the Vesting
Date.

2.2.2 The “Term” of this Option shall begin on the Date of Grant set forth in
the Grant Notice and end on the expiration of the Term specified in the Grant
Notice. No portion of this Option may be exercised after the expiration of the
Term.

2.2.3 In the event of termination of Optionee’s Continuous Status as an
Employee, Director or Consultant for any reason (including death or Disability)
other than Cause:

2.2.3.1 the portion of this Option that is not vested and exercisable as of the
Termination Date shall not continue to vest and shall be immediately cancelled
and terminated; and

 

- 2 -



--------------------------------------------------------------------------------

2.2.3.2 the portion of this Option that is vested and exercisable as of the
Termination Date shall terminate and be cancelled on the earlier of (a) the
expiration of the Term and (b)(i) the one-year anniversary of the Termination
Date if the Optionee has served as a Director for less than five years, (ii) the
two-year anniversary of the Termination Date if the Optionee has served as a
Director for at least five years but less than ten years, or (iii) the
three-year anniversary of the Termination Date if the Optionee has served as a
Director for at least ten years.

2.2.4 Removal for Circumstance involving Cause. If the Company’s Board of
Directors, after due deliberation, removes Optionee as a member of the Company’s
Board of Directors for circumstances involving Cause, or if, after Optionee is
removed as a member of the Company’s Board of Directors, the Board of Directors
within twelve (12) months determines that Cause existed before such removal as a
Director, the entire Option shall not continue to vest, shall be cancelled and
terminated as of the date of such removal as a Director, and shall no longer be
exercisable as to any Shares, whether or not previously vested, that have not
been exercised in the interim.

3. Method of Exercise.

3.1 Delivery of Notice of Exercise. This Option shall be exercisable by delivery
of instructions, which shall state the election to exercise the Option, the
number of Shares in respect of which the Option is being exercised, and such
other representations and agreements as may be required by the Company pursuant
to the provisions of the Plan. Exercise of the Option shall be performed by
online execution of exercise through the designated broker’s internet tool, or
delivery of verbal instruction to the designated broker’s customer service agent
if so permitted by the designated broker, together with such information as the
broker shall require to complete the transaction; or a combination thereof. The
Option shall be deemed to be exercised no earlier than receipt by the designated
broker of such exercise instructions accompanied by the aggregate exercise
price. This Option may not be exercised for a fraction of a Share.

3.2 Restrictions on Exercise. No Shares will be issued pursuant to the exercise
of this Option unless and until there shall have been full compliance with all
applicable requirements of the Securities Act of 1933, as amended (whether by
registration or satisfaction of exemption conditions), all applicable listing
requirements of any national securities exchange or other market system on which
the Common Stock is then listed and all applicable requirements of any
Applicable Laws and of any regulatory bodies having jurisdiction over such
issuance. As a condition to the exercise of this Option, the Company may require
the Optionee to make any representation and warranty to the Company as may be
necessary or appropriate, in the judgment of the Committee, to comply with any
Applicable Law.

3.3 Method of Payment. Payment of the exercise price shall be made in full at
the time of exercise (a) in cash or by certified check or bank check or wire
transfer of immediately available funds, (b) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value), (c) by delivery of the exercise instructions together with any other
documentation as the designated broker (and Optionee’s broker, if applicable)
require(s) to effect an exercise of the Option and delivery to the Company of
the sale or other proceeds (as permitted by Applicable Law) required to pay the
exercise price, (d) by such other method as the Committee may permit, (e) by
having the Company withhold from the Shares which would otherwise be issued on
the exercise of an Option, or, (f) any combination of any of the foregoing. In
addition, the Committee may impose such other conditions in connection with the
delivery of Shares in satisfaction of the exercise price as it deems appropriate
in its sole discretion.

3.4 No Rights as a Stockholder. Until the stock certificate evidencing Shares
issued upon exercise of this Option is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to the Shares, notwithstanding the exercise
of the Option.

 

- 3 -



--------------------------------------------------------------------------------

4. Non-Transferability of Option. Except as provided below, this Option may not
be sold, assigned transferred in any manner, pledged or otherwise encumbered
other than by will or by the laws of descent or distribution or to a beneficiary
designated pursuant to the Plan, and may be exercised during the lifetime of
Optionee only by Optionee or the Optionee’s guardian or legal representative.
Subject to all of the other terms and conditions of this Agreement, following
the death of Optionee, this Option may, to the extent it is vested and
exercisable by Optionee in accordance with its terms on the date of death, be
exercised by Optionee’s beneficiary or other person entitled to exercise this
Option in the event of Optionee’s death under the Plan. This Option may be
assigned, in whole or in part, during the Optionee’s lifetime to one or more
Family Members of the Optionee. Rights under the assigned portion may be
exercised by the Family Member(s) who acquire a proprietary interest in such
Option pursuant to the assignment. The terms applicable to the assigned portion
shall be the same as those in effect for the Option immediately before such
assignment and shall be set forth in such documents issued to the assignee as
the Committee deems appropriate.

5. Restrictions; Restrictive Legends. Ownership and transfer of Shares issued
pursuant to the exercise of this Option will be subject to the provisions of,
including ownership and transfer restrictions (including, without limitation,
ownership and transfer restrictions imposed by applicable gaming laws) contained
in, the Company’s Certificate of Incorporation, as amended from time to time,
restrictions imposed by Applicable Laws and restrictions set forth or referenced
in legends imprinted on certificates representing such Shares.

6. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that this Option had not been
previously exercised, it will terminate immediately prior to the consummation of
such proposed dissolution or liquidation. In such instance, the Committee may,
in the exercise of its sole discretion, declare that this Option will terminate
as of a date fixed by the Committee and give the Optionee the right to exercise
this Option prior to such date as to all or any part of the optioned stock,
including Shares as to which this Option would not otherwise be exercisable.

7. Non-Disparagement; Cooperation; and Non-Competition.

7.1 Non-Disparagement.

7.1.1 Optionee agrees that from and after the date Optionee ceases to be a
member of the Company’s Board of Directors, he or she will not disparage (or
induce or encourage others to disparage) the Company, any of its affiliates or
any of its or their officers, directors, executives, employees or stockholders.
As used herein, the term “disparage,” includes, without limitation, comments or
statement to the press, any of the Company’s or its affiliates’ officers,
directors, executives, employees or stockholders or any person with whom the
Company or any of its affiliates has a business relationship which is designed
to or would reasonably be expected to adversely affect in any manner, the
conduct of any of the Company’s or any of its affiliates’ business or the
business or personal reputations of the Company, its affiliates or any of the
Company’s or its affiliates’ officers, directors, executives, employees or
stockholders; and

7.1.2 The Company shall not permit the Designated Company Executives to
disparage (or induce or encourage others to disparage) Optionee. As used herein,
the term “disparage,” includes, without limitation, comments or statement to the
press, any of the Company’s or its affiliates’ officers, directors, executives,
employees, or stockholders or any person known to the Company to have a business
relationship with Optionee which is designed to or would reasonably be expected
to adversely affect in any manner the conduct of Optionee’s business or the
personal reputation of Optionee. “Designated Company Executives” includes each
of the Chief Executive Officer, Chief Financial Officer, General Counsel and any
executive and senior vice president of the Company.

7.2 Cooperation. Optionee agrees to cooperate with the Company and its attorneys
in any current or future litigation or claims involving the Company or any of
its operating subsidiaries in which Optionee might be a witness or have material
information including, but not limited to, any and all meetings, depositions,
arbitrations, mediations, trials, etc. Optionee shall be entitled to
indemnification and advancement of expenses (including attorney fees) by the
Company as provided in Article VIII of the Company’s Bylaws.

 

- 4 -



--------------------------------------------------------------------------------

7.3 Non-Competition. During the period of time that the Optionee is permitted to
exercise the Option pursuant to Section 2.2, Optionee shall not, directly or
indirectly, work for or provide services to any person, firm or entity engaged
(directly or indirectly or through an investment in another entity) in the
casino, gaming, card club or horseracing business which competes against the
Company in any “market” in which the Company owns (in whole or in part, directly
or through an investment in another entity) or operates a casino, card club or
horseracing facility, except as otherwise approved by the Board of Directors.
For purposes of this Amendment, “market” shall be defined as the area within a
100 mile radius of any casino, card club or horseracing facility owned (in whole
or in part, directly or through an investment in another entity) or operated or
under construction by the Company whether in the United States or
internationally, including in Asia, within twelve months of the date of
termination. For the avoidance of doubt, this Section 7.3 shall not prohibit
Optionee from providing legal services or accounting or auditing services to any
casino, gaming, card club or horseracing business.

7.4 Violation of Section 7; Termination of the Option. After the Optionee ceases
being a member of the Board of Directors and in the event that the Board of
Directors, in their discretion after due deliberation, determines that the
Optionee has violated any of the terms, conditions and restrictions set forth in
Section 7 of this Agreement, the Option may be cancelled and terminated and if
the Board of Directors takes such action in cancellation and termination of the
Option, the Option shall no longer be exercisable as to any Shares, whether or
not previously vested, that have not been exercised in the interim. Nothing in
this Section 7 is intended to prevent or limit the Optionee from complying with
all laws, rules, regulations, examinations, investigations or inquiries of any
governmental or regulatory body, or participating in any legal, court, or
administrative proceeding or process, or exercising any of his or her legal
rights and remedies outside of the rights and remedies related to the Option as
addressed herein.

8. General.

8.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.

8.2 Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, the Optionee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Option and the parties hereto shall act in
all matters as if the Optionee was the sole owner of this Option. This
appointment is coupled with an interest and is irrevocable.

8.3 Services as a Director. Optionee acknowledges and agrees that the vesting of
this Option is earned only by his or her continuing services as a director of
the Company (not through the act of being appointed as a director, being granted
this Option or acquiring shares hereunder). Optionee further acknowledges and
agrees that nothing in this Agreement, nor in the Plan which is incorporated
herein by reference, shall confer upon Optionee any right with respect to
continuation of his or her services as a director, nor shall it interfere in any
way with the right to terminate his or her services as a director of the Company
at any time, with or without cause.

8.4 Application to Other Stock. In the event any capital stock of the Company or
any other corporation shall be distributed on, with respect to, or in exchange
for Shares as a stock dividend, stock split, reclassification or
recapitalization in connection with any merger or reorganization or otherwise,
all restrictions, rights and obligations set forth in this Agreement shall apply
with respect to such other capital stock to the same extent as they are, or
would have been applicable, to the Shares on or with respect to which such other
capital stock was distributed, and references to “Company” in respect of such
distributed stock shall be deemed to refer to the company to which such
distributed stock relates.

8.5 Change of Control. The Company’s contemplated separation of its operations
into an independent publicly-traded company shall not constitute a Change of
Control under either the Plan or this Agreement and the treatment of the Option
shall be governed by the applicable transaction documents.

8.6 No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

 

- 5 -



--------------------------------------------------------------------------------

8.7 Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.

8.8 No Assignment. Except as otherwise provided in this Agreement, the Optionee
may not assign any of his, her or its rights under this Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Agreement, but no such assignment shall release the Company of any
obligations pursuant to this Agreement.

8.9 Severability. The validity, legality or enforceability of the remainder of
this Agreement shall not be affected even if one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect.

8.10 Equitable Relief. The Optionee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Optionee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

8.11 Arbitration.

8.11.1 General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 8.11 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
the City of Las Vegas, Nevada.

8.11.2 Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of the Optionee, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock options and buy-sell agreements) provided by the office of
the American Arbitration Association having jurisdiction over Las Vegas, Nevada.
If the parties are unable to agree upon an arbitrator from the list so drawn,
then the parties shall each strike names alternately from the list, with the
first to strike being determined by lot. After each party has used four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.

8.11.3 Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgment if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

 

- 6 -



--------------------------------------------------------------------------------

8.11.4 Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Optionee wishes to
contribute (up to 50%) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.

8.11.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

8.12 Taxes. By signing this Agreement, the Optionee represents that he or she
has reviewed with his or her own tax advisors the federal, state, local and
foreign tax consequences of the transactions contemplated by this Agreement and
that he or she is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Optionee understands
and agrees that he or she (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
Agreement.

8.13 Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

8.14 Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.

8.15 Electronic Delivery and Disclosure. The Company may, in its sole
discretion, decide to deliver or disclose, as applicable, any documents related
to this Option granted under the Plan, future options that may be granted under
the Plan, the prospectus related to the Plan, the Company’s annual reports or
proxy statements by electronic means or to request Optionee’s consent to
participate in the Plan by electronic means. Optionee hereby consents to receive
such documents delivered electronically or to retrieve such documents furnished
electronically, as applicable, and agrees to participate in the Plan through any
online or electronic system established and maintained by the Company or another
third party designated by the Company.

8.16 Data Privacy. Optionee agrees that all of Optionee’s information that is
described or referenced in this Agreement and the Plan may be used by the
Company, its affiliates and the designated broker and its affiliates to
administer and manage Optionee’s participation in the Plan.

8.17 Acknowledgments of Optionee. Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, fully understands all provisions of
the Plan and this Agreement and, by accepting the Notice of Grant, acknowledges
and agrees to all of the provisions of the Grant Notice, the Plan and this
Agreement.

8.18 Complete Agreement. The Grant Notice, this Stock Option Agreement, and the
Plan constitute the parties’ entire agreement with respect to the subject matter
hereof and supersede all agreements, representations, warranties, statements,
promises and understandings, whether oral or written, with respect to the
subject matter hereof.

 

- 7 -



--------------------------------------------------------------------------------

8.19 Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.

 

- 8 -